Citation Nr: 1427456	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  06-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder for the period prior to January 3, 2006.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to January 3, 2006.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Jackson, Mississippi Regional Office (RO).  The Veteran testified before an RO Decision Review Officer (DRO) in August 2006; and a transcript of the informal conference has been associated with the file.

As noted in its previous decision, since the Veteran has been diagnosed as suffering from both depressive disorder and posttraumatic stress disorder (PTSD), the Board shall simply refer to the Veteran's disability as an acquired psychiatric disorder.  

By way of background, the Veteran filed a claim of service connection for PTSD in November 2004.  In a September 2005 rating decision, the RO granted service connection for depressive disorder with symptoms of PTSD and assigned a 10 percent rating, effective November 10, 2004.  After the Veteran expressed disagreement with this rating decision, the RO increased the Veteran's rating to 30 percent, effective June 6, 2007, by way of an April 2008 rating decision.  In August 2009, the Board issued a decision that denied an increase of the Veteran's evaluation.  The Veteran appealed the Board's August 2009 decision to the Court of Appeals for Veterans Claims (Court), which, in May 2010, granted a Joint Motion for Remand (JMR) that vacated the Board's decision and remanded the case to the Board for further action.  In accordance with that JMR, the Board remanded the Veteran's claim in June 2011.  Thereafter, the RO increased the Veteran's rating for his psychiatric disability to 70 percent, effective January 24, 2011, in November 2011.  In December 2012, the Board issued a decision that adjusted the Veteran's ratings as follows: 50 percent for the period from November 10, 2004 to January 2, 2006, and 70 percent for the period from January 3, 2006.

With regard to the Veteran's claim of entitlement to a TDIU, the RO issued a February 2010 rating decision that denied the Veteran's claim, but later granted entitlement, effective January 24, 2011, in the November 2011 rating decision.  In its December 2012 decision, the Board granted the Veteran's TDIU claim from January 3, 2006. 

The Veteran appealed the Board's December 2012 decision to the Court and a JMR was filed in October 2013.  The Court granted that JMR in November 2013 with regard to the Veteran's entitlement to the following: (1) an increased initial rating for service-connected psychiatric disorder in excess of 50 percent prior to January 3, 2006; (2) an increased initial rating in excess of 70 percent from January 3, 2006; and (3) a TDIU prior to January 3, 2006.  The case has now returned to the Board.  Where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996). 

With regard to the second issue that was enumerated in the Court's November 2013 order, the Veteran's representative notified the Board in a May 2014 statement that the Veteran wishes to withdraw his appeal of the rating assigned for his acquired psychiatric disorder for the period from January 3, 2006.  The Board thus considers his appeal withdrawn as to this issue and will only address the Veteran's entitlement to an initial rating in excess of 50 percent for the period before January 3, 2006.


FINDINGS OF FACT

1.  Prior to January 25, 2005, the Veteran's psychiatric symptoms resulted in no more than occupational and social impairment with reduced reliability and productivity.

2.  For the period from January 25, 2005, the Veteran's psychiatric symptoms have resulted in occupation and social impairment with deficiencies in most areas.

3.  Prior to January 25, 2005, the evidence shows that the Veteran was employed.

4.  For the period from January 25, 2005, the evidence shows that the Veteran is unable to work due to his service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for an acquired psychiatric disorder have not been met for the period prior to January 25, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating of 70 percent for an acquired psychiatric disorder have been met for the period from January 25, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a TDIU have not been met for the period prior to January 25, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).

4.  The criteria for a TDIU have been met for the period from January 25, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the Veteran's claim arises from his disagreement with the initial evaluation of his psychiatric disorder following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records, treatment records, and buddy statements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013).  Also pursuant to this duty, the Veteran was afforded examinations to evaluate his psychiatric disability.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).

As previously acknowledged, the Veteran was afforded a hearing before a DRO, during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the DRO enumerated the issues on appeal, and the DRO and the Veteran's representative solicited information that was lacking to substantiate the Veteran's claim for benefits.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating Claim

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A score between 61 and 70 is assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Here, VA treatment records dated November 2004 document the Veteran's report that he was depressed, anxious, and nervous.  He also reported that he has had confrontations with his wife that they were able to resolve and that he was having problems at work where he was "written up" by his boss in an attempt to motivate the Veteran to do his job.  Physical examination revealed that the Veteran was alert and oriented, and fairly groomed.  His thoughts were goal-directed, logical, and coherent; his speech was productive with normal content, regular rate, and rhythm; his insight and judgment were adequate; his mood was euthymic with congruent affect; his impulse control was adequate; he was pleasant and cooperative; he reported getting adequate sleep; and he denied having suicidal or homicidal ideation, plan, or intent.   The evaluating clinician assigned a GAF score of 70.

VA provided an examination in January 2005.  During this examination, the Veteran reported that he has never been suicidal, that his demeanor is good most of the time, that he has occasional difficulty controlling anger, and that he does think about Vietnam and Iraq, but he denied being hypervigilant and denied having any nightmares or intense psychological distress upon exposure to events that remind him of his service in Vietnam.  In addition, although he reported having occasional flashbacks several years prior to the examination, he denied having flashbacks as of the time of the examination.  The Veteran was retired at that time and reported that he was fired from 12-15 different jobs because he was not able to fulfill his duties as a result of his depression, which made it difficult for him to concentrate at work.  The transcript of the August 2006 DRO hearing indicates that the Veteran retired in February 2005.

During the January 2005 examination, the Veteran reported having difficulty getting along with his wife from whom he was separated at that time, and also reported that he believes that his disability has affected his social functioning because he has been divorced three times.  Also regarding his social functioning, the examiner noted that the Veteran's social activities included praying monthly with a Christian motorcycle club and attending church every two out of three Sundays.

Physical examination revealed that the Veteran was alert and oriented to time, place, and person; had an appropriate mood; displayed slightly restricted, but appropriate, affect; displayed normal speech; demonstrated coherent and goal-directed thought process; denied hallucinations and delusions; displayed intact insight and judgment; demonstrated intact concentration; and denied suicidal or homicidal ideation.  The examiner assigned a GAF score of 58 and concluded that the Veteran had moderate impairment in social functioning.

In a May 2005 letter, the Veteran's friend Dr. H.H., who was the Veteran's physician from October 1984 to September 2002, reported that the Veteran has the following symptoms: sleep difficulties; irritability; anger; diminished interest and participation in significant activities; feelings of estrangement from others; and difficulty having close, loving feelings toward others.  He also noted that, at that time, the Veteran did not expect successful marriages and did not expect a normal lifespan.  Dr. H.H. added that the Veteran has quit managerial positions due to difficulty concentrating on tasks.

Of record is a letter from R.B., the site manager of the company where the Veteran was employed from June 2005 to October 2005.  In a letter dated July 2006, R.B. contended that the Veteran was unable to perform his job duties satisfactorily.  Specifically, R.B. observed that the Veteran lacked the mental capacity to remember simple orders and contended that the Veteran's inability to grasp commands due to his short-term memory loss created problems with his fellow employees.  R.B. reported that the Veteran demonstrated illogical speech and was unable to engage in abstract thinking, which also caused problems in working with others, and explained that the Veteran spent only a brief time with the organization due to his psychiatric disorder.

Also of record is a letter from the Veteran's former therapist, Dr. D.G., that was received by VA in August 2005.  In this letter, Dr. D.G. reported that the Veteran has demonstrated the following symptoms: alcoholism; panic attacks; depression; paranoia; isolative behavior; depression; anxiety; fear of never getting better; an inability to sleep due to nightmares; and an inability to stop his mind from replaying events.  He noted that the Veteran had only one or two friends at the time, but that they lived out of town.

VA treatment records dated January 2006 document the Veteran's report that he was no longer able to work due to problems with memory and concentration.  He also reported being able to function fairly well, but that, on occasion, he encounters triggers that cause him to recall combat experiences.  He demonstrated euthymic mood with congruent affect and mild psychomotor agitation in the lower extremities.  The evaluating clinician assigned a GAF score of 56 and concluded that the Veteran's condition was stable, but that he experienced changes in functioning due to his psychosocial stressors.

With regard to social functioning, the Board has considered the Veteran's report during his August 2006 DRO hearing that he does not have a relationship with his two adult children in addition to a November 2010 letter from the Veteran's friend C.S. in which C.S. contends that the Veteran has engaged in a regular pattern of divorces, periods of unemployment, and chronic depression since service that has affected his ability to function or handle stress.

The Board has also considered the Veteran's reports regarding his occupational functioning during a January 2008 VA examination.  During this examination, the Veteran, after reporting that he has had more than 30 odd jobs from which he was either fired or has decided to leave, reported that he quit working in 2005 because he was no longer able to perform his duties as a result of the symptoms of his psychiatric disability.

After looking to the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's psychiatric disability has approximated the schedular criteria for a rating of 70 percent for the period from January 25, 2005, which is the date of the VA examination during which the Veteran displayed symptoms that best approximate the criteria for a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In declining to assign a rating higher than 50 percent for the period from November 10, 2004 to January 25, 2005 , the Board notes that treatment records from November 2004 note that the Veteran's disability was productive of depression, euthymic mood and affect, anxiety, nervousness, marriage problems that he was working through with his wife, and problems at work that he was trying to resolve with his supervisor, but that it was not productive of any speech impairment, impairment of insight or judgment, lack of impulse control, sleep impairment, or similar symptoms at that time.  The evidence does not show that the Veteran has ever lacked the ability to function independently.  In addition, the Board finds it highly probative that the evaluating clinician assigned a GAF score of 70, which indicates that the Veteran demonstrated some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well and has some meaningful interpersonal relationships.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Also, with regard to the Veteran's social and occupational functioning, the Board acknowledges that the Veteran was able to participate in efforts to resolve issues in these areas, as the evidence shows that he was able to work through problems with his wife and was working on resolving work issues with his boss, and finds that the Veteran, at that time, demonstrated difficulty in establishing and maintaining effective work and social relationships, but did not demonstrate an inability to establish and maintain effective relationships.  Overall, the Veteran's symptoms best approximate a rating of 50 percent for the period from November 10, 2004 to January 25, 2005 because his symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The evidence does not show that the Veteran experienced impairment in most areas due to his symptoms during that period, and thus, a higher rating is not warranted for the period up to January 25, 2005.

The record shows a marked decrease in the Veteran's GAF score in January 2005; his GAF score decreased to 58.  For the period from January 25, 2005, the Veteran's psychiatric disability has been productive of: psychomotor agitation; restricted affect; panic attacks; depression; paranoia; anxiety; restricted affect; irritability; difficulty controlling anger; an inability to sleep due to nightmares; an inability to stop his mind from replaying events; diminished interest and participation in significant activities; poor outlook concerning his future; short-term memory loss; an inability to perform job duties successfully due to poor concentration; an inability to grasp commands; illogical speech; impaired abstract thinking; fear of never getting better; feelings of estrangement from others; difficulty having close, loving feelings toward others; and strained or nonexistent familial relationships.

As previously stated, contemporaneous with his January 2005 examination, the Veteran retired due to his symptoms and reported having difficulty getting along with his wife from whom he was separated.  Notably, unlike in November 2004, he did not indicate that he and his wife were attempting to resolve their issues.  The Board finds that these symptoms, in addition to those enumerated above, indicate that the Veteran's impairment has been productive of deficiencies in work and family relations due to an inability to establish and maintain effective relationships in addition to difficulty in adapting to stressful circumstances at work.  Thus, a 70 percent rating is warranted for the period from January 25, 2005.

The Board finds that a higher schedular rating is not warranted for this period, as the record does not show that the Veteran's disability has been productive of total occupational and social impairment due to his symptoms.  The record includes regular reports that the Veteran is generally alert and oriented; has coherent and goal-directed thought process; has not had hallucinations and delusions; and has intact insight and judgment.  Additionally, the Veteran's disability has not been productive of a persistent danger that the Veteran will hurt himself or others, near-continuous panic or depression that has affected his ability to function independently, an inability to perform activities of daily living, grossly inappropriate behavior, severe memory loss, or similar symptoms.

The Board acknowledges that VA treatment notes document that the Veteran was assigned a GAF score of 70 in May 2005 and that the reporting clinician noted that the Veteran was doing well and was without symptoms at that time.  The Board finds, however, that this score is incongruent with the disability picture that is presented by the report of the comprehensive VA examination that was provided in January 2005 and subsequent treatment records that show that the Veteran's GAF scores lie in the 51-60 range, generally.  In assessing the Veteran's disability picture, the Board finds that the Veteran's reports of his symptoms, clinicians' reasoned conclusions concerning those symptoms, and lay statements from the Veteran's former supervisor and family members that relay their observations of the Veterans' behavior over time better represent his disability picture.

Overall, given that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptoms more closely approximate the types of symptoms contemplated by a 70 percent rating for the period from January 25, 2005.  See id. at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability since the criteria for evaluating mental disorders considers the level of impairment rather than specific symptoms.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

III.  Entitlement to a TDIU Prior to January 3, 2006

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Unlike the regular disability rating schedule, however, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, the Veteran has contended that he is entitled to a TDIU for the period prior to January 3, 2006.  The Veteran is service-connected for three disabilities: a psychiatric disorder, rated as 50 percent disabling prior to January 25, 2005 and as 70 percent disabling thereafter; tinnitus, rated 10 percent disabling; and bilateral hearing loss, which is rated noncompensable.

As previously acknowledged, the Veteran was examined in January 2005 and he reported that he was fired from 12-15 different jobs because he was not able to fulfill his duties as a result of his depression, which made it difficult for him to concentrate at work.  During his January 2008 examination he reported that he has had more than 30 odd jobs from which he was either fired or has decided to leave, and that he retired in 2005 because he was no longer able to perform his duties as a result of the symptoms of his psychiatric disability.  The Veteran's reports concerning his ability to work are corroborated by additional evidence of record, including Dr. H.H.'s letter in which it is noted that the Veteran has quit managerial positions due to difficulty concentrating on tasks; the November 2010 letter from C.S. in which C.S. reported that, since service, the Veteran has had regular periods of unemployment due to the symptoms of his disability; and the July 2006 letter from the Veteran's former manager R.B. in which R.B. opines that the Veteran was only employed with his company from June 2005 to October 2005 because he was unable to perform the duties of his job due to his psychiatric symptoms.

The Board finds therefore that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his psychiatric disability from the date that he reported his retirement-January 25, 2005.  See 38 C.F.R. § 4.16(b).  The Board also finds that the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16(a) because the evidence shows that, from January 25, 2005, he was precluded from obtaining and maintaining any form of gainful employment by reason of service-connected psychiatric disability.  Thus, while the evidence shows that the Veteran was able to obtain work for the period June 2005 to October 2005, R.B.'s statements and the short duration of the Veteran's employment indicate that he was unable to maintain that employment.  It has thus been established that the Veteran's psychiatric disability was so severe at that time that he was prevented from retaining gainful employment and has been unemployable since January 2005.

The Board finds that the Veteran is not entitled to a total disability rating prior to January 25, 2005 because the Veteran was employed until January 2005.  Additionally, treatment records dated November 2004 indicate that although the Veteran was reprimanded for not being able to fulfill the duties of his job, he was working through his employment issues and his boss was willing to motivate the Veteran to do his job.

Accordingly, the Board finds that for the period from January 25, 2005, the Veteran meets the criteria for a TDIU, and that claim shall be granted.













	(CONTINUED ON NEXT PAGE)

ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for an acquired psychiatric disorder is granted for the period from January 25, 2005.

An increased initial rating for an acquired psychiatric disorder is denied for the period prior to January 25, 2005.

Subject to the applicable laws and regulations governing the payment of monetary benefits, a TDIU is granted for the period from January 25, 2005.

A TDIU is denied for the period prior to January 25, 2005.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


